Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-19 are allowed.
Regarding Claim 1,
Okuyama et al discloses (Fig. 1 to Fig. 4) A transparent panel comprising: a first substrate (31); a second substrate (37) opposite to the first substrate; and a plurality of pixel regions (34a,34b) between the first substrate and the second substrate, wherein: each of the pixel regions includes a first region (34a) and a second region (34b), a scattering degree of the first region being greater than a scattering degree of the second region (ABSTRACT), and an area ratio of the first region to the second region in a pixel region increases as a distance between the pixel region and at least one side of the transparent panel increases (as shown in Fig. 1b).
The prior art does not disclose nor would it obvious to one of ordinary skill in the art to include another reference to disclose in at least a portion of the transparent panel, the second region of the respective pixel region comprises an outer sub-region and a plurality of inner sub-regions; the first region is surrounded by the outer sub-region; the first region surrounds the plurality of inner sub-regions, spacing apart the plurality of inner sub-regions from the outer sub-region; the plurality of inner sub-regions are partitioned by the first region into discrete and separate second sub-regions; a total area of the plurality of inner sub-regions in the respective pixel region decreases as the distance between the respective pixel region and at 
Claims 2-19 depends on Claim 1, therefore are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUCY P CHIEN/Primary Examiner, Art Unit 2871